Citation Nr: 0737846	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO. 05-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus for the purpose of receiving accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1974, including a period of service in the Republic of 
Vietnam. The appellant is his surviving spouse.

On August 9, 2002, the RO received the veteran's claim for 
service connection for diabetes mellitus. 

At the time of the veteran's claim, service connection had 
been established for hypertensive heart disease, status post 
bypass graft evaluated as 60 percent disabling and for 
bilateral hearing loss disability, evaluated 40 percent 
disabling. The combined rating had been 80 percent.

In January 2003, while the claim was pending for service 
connection for diabetes mellitus, the veteran died. Later 
that month, the appellant stated that she wished to pursue 
the veteran's claim for the purpose of receiving accrued 
benefits. 

In March 2003, the RO granted the veteran's claim for service 
connection diabetes mellitus, and ultimately assigned an 
initial 20 percent rating effective August 9, 2001. 38 C.F.R. 
§ 3.114 (2002). 

When combined with the veteran's existing 80 percent rating, 
however, the additional 20 percent rating, did not change the 
overall disability rating according to the computation table 
at 38 C.F.R. § 4.25 (2007). Therefore, the Board is 
construing the appellant's argument to be that she is seeking 
an initial disability rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus, as that would 
be the only way that additional monetary benefits would be 
due to her and pending at the time of the veteran's death.




FINDINGS OF FACT

1. On August 9, 2002, the RO received the veteran's claim for 
service connection for diabetes mellitus.

2. On January [redacted], 2003, the veteran died as the result of 
cardiomyopathy.

3. In March 2003, the RO granted service connection for 
diabetes mellitus, effective August 9, 2001.

4. At the time of his death, the veteran's diabetes mellitus 
was manifested primarily by peripheral neuropathy; in 
September 2002, he underwent a right below-the-knee 
amputation. 

5. During the year prior to his right below the knee 
amputation, the veteran had been hospitalized on several 
occasions for a right lower extremity abscess.

6. At the time of his death and during the several years 
prior thereto, the veterans diabetes mellitus had been 
treated with two injections of insulin per day and a 
restricted diet. 


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular rating for 
diabetes mellitus have been met for the purpose of receiving 
accrued benefits. 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b), 
5121 (West 2002 and Supp. 2006); 38 C.F.R. § 3.102, 3.159, 
3.1000, 4.1 - 4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim for an 
initial rating in excess of 20 percent for the veteran's 
service-connected diabetes mellitus for the purpose of 
receiving accrued benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, given the results favorable to the 
appellant, further development under the VCAA or other law 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry.  


Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007). 

Diabetes mellitus is rated in accordance with 38 C.F.R. 
§ 4.119, Diagnostic Code 7319. A 20 percent rating is 
warranted when the management of diabetes mellitus requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet. 

A 40 percent rating is warranted when the management of 
diabetes mellitus requires insulin, a restricted diet, and 
the regulation of activities. 38 C.F.R. § 4.119, Diagnostic 
Code 7319.

A 60 percent rating is warranted when the management of 
diabetes mellitus requires the use of insulin, a restricted 
diet, and regulation of the veteran's activities, and 
produces episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated. Id. 

A 100 percent rating is warranted when the management of 
diabetes mellitus requires more than one daily injection of 
insulin, a restricted diet, and regulation of the veteran's 
activities (avoidance of strenuous occupational and 
recreational activities). In such cases, there are episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. Id.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The RO's March 2003 decision on appeal, which granted 
entitlement to service connection for diabetes mellitus was 
an initial rating award. When an initial rating award is at 
issue, a practice known as "staged" ratings may apply. That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected diabetes mellitus. 

As noted above, the veteran died during pendency of the 
appeal.


Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on the deceased 
veteran's claim by submitting a timely claim for accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994). 

Accrued benefits are periodic monetary benefits authorized 
under laws administered by VA to which a veteran was entitled 
at the time of his death under existing ratings or decisions, 
or those based on evidence in the file at the date of death, 
and due to the veteran but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent. 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision. See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).

While the accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim. 
Thus, an appellant takes the veteran's claim as it stood on 
the date of death. See Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996), aff'g 6 Vet. App. 483 (1994). As such, 
the Board is prohibited from considering medical evidence 
received after the date of the veteran's death, other than VA 
records that were constructively of record at the time of 
death or any evidence necessary to complete the application. 
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

In 2003, the United States Congress eliminated the "two-year 
limitation" on the payment of accrued benefits as for deaths 
occurring on or after December 16, 2003. See Veterans 
Benefits Act of 2003 (VBA of 2003), Pub. L. No. 108-183, 
§ 104(a),(d), 117 Stat. 2651, 2656 (2003). In this case, 
however, the veteran died prior to that time. Therefore, the 
"two-year limitation" on accrued benefits still applies. 

Records of post-service treatment at a military medical 
facility and the report of a March 1981 VA examination show 
that the veteran's diabetes mellitus had been manifested as 
early as 1979. Almost from the beginning, that disorder was 
treated with a regulated diet and injections of insulin. 

During an August 1997 VA examination, the examiner reported 
that the veteran had developed complications of diabetes, 
including peripheral neuropathy and a Charcot joint affecting 
the right foot. 

In May 2001, VA issued regulations which granted presumptive 
service connection for diabetes mellitus as a residual of 
Agent Orange exposure. 66 Fed. Reg. 23,166 (May 8, 2001) (now 
codified at 38 C.F.R. § 3.3.09(e). That presumption became 
effective July 9, 2001.

In August 2002, the veteran filed a claim for service 
connection for diabetes mellitus. However, before the RO 
could adjudicate that claim, the veteran died as the result 
of cardiomyopathy.

In March 2003, the RO noted the veteran's exposure to Agent 
Orange in the Republic of Vietnam and, therefore, granted 
service connection for his diabetes mellitus. 

At the time of his death, and during the several years 
leading thereto, the veteran was treated for several serious 
disabilities, primarily cardiovascular disease and renal 
failure. However, he also had significant disability from 
diabetes mellitus. The diabetes mellitus was manifested 
primarily by peripheral neuropathy with decreased strength in 
the upper and lower extremities and prominent wasting in the 
extrinsic muscles of the upper extremities. Although his 
eyesight was reportedly satisfactory, he was followed by the 
eye doctor every three months. Moreover, several annotations 
by treating physicians indicate continued observation for the 
onset of likely diabetic nephropathy. Although the record is 
unclear as to the specific frequency of consultations to 
diabetic care providers, it appears that during the course of 
his treatment, the veteran made such visits virtually weekly, 
or at least was so monitored.

The veteran's diabetes was treated with two injections of 
insulin a day, and he continued to require a restricted diet. 
Nevertheless, his glucose readings were elevated, and the 
physicians found his diabetes in poor control. Ultimately, he 
required a right below-the-knee amputation, due, at least in 
part, to the Charcot joint of his right foot. Although 
physical therapy was recommended and there was no clear 
evidence requiring regulation of the veteran's activities, it 
is difficult to imagine a below-the-knee amputation which 
would not result in the avoidance of strenuous occupational 
and recreational activities. Indeed, during the year prior to 
his death, he was hospitalized several times for the 
treatment of a right lower extremity abscess and eventual 
amputation. Had it been rated separately, such amputation 
would clearly have been compensable. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5163 - 5173. 

In January 2003, the RO requested that the veteran be 
scheduled for an examination to determine the extent of 
impairment due to his diabetes.  However, the veteran died 
prior to that request.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Given the foregoing evidence, the Board finds that at the 
time of his death and during the several years leading 
thereto, the manifestations of the veteran's diabetes 
mellitus more nearly reflected the criteria for a 100 percent 
schedular rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913. The veteran was due those benefits at the time of his 
death; and therefore, the appellant is entitled to accrued 
benefits. At the very least, there is an approximate balance 
of evidence both for and against the appellant's claim. Under 
such circumstances, all reasonable doubt is resolved in favor 
of the appellant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102, 
4.3.


ORDER

Entitlement to an initial 100 percent schedular rating for 
diabetes mellitus for the purpose of receiving accrued 
benefits is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


